
	
		IIA
		110th CONGRESS
		2d Session
		S. J. RES. 36
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2008
			Mr. Leahy (for himself,
			 Mr. Cochran, and
			 Mr. Dodd) introduced the following joint
			 resolution; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		JOINT RESOLUTION
		To provide replacement laboratory space for terrestrial
		  research at the Smithsonian Tropical Research Institute.
	
	
		1.Terrestrial research
			 programThe Board of Regents
			 of the Smithsonian Institution is authorized to plan, design, and construct
			 laboratory space to accommodate the Smithsonian Tropical Research Institute's
			 terrestrial research program in Gamboa, Panama.
		2.Authorization of
			 appropriationsThere are
			 authorized to be appropriated for the purposes described in section 1
			 $1,500,000 for fiscal year 2008, $3,000,000 for fiscal year 2009, and a total
			 of $11,000,000 for all succeeding fiscal years.
		
